The holding of the Court in this case is that the Supreme Court of Florida has no power to judicially review and set aside an executive order of the Governor suspending an officer from the performance of his duties where the cause of suspension can be passed upon by the State Senate. Whether this is a correct rule to follow or not is beyond the competency of this Court to change at this time, in view of the fact that it has been declared and enforced here for many years. All that the courts can do is see to it that when the Governorattempts *Page 135 
to exercise the powers vested in him by Section 15 of Article IV of the Constitution, that he shall do so in the manner and in the form, and according to the prescribed procedure, ordained by the Constitution. The Courts have no authority to look to anything more than the record of the proceedings which the Governor himself has certified to and filed with the Secretary of State as his cause for suspension. If this is sound on its face as an executive order, the courts are powerless to set it aside because it may have been made pursuant to an abuse of executive power, or because it may have been made wrongfully and without sufficiently good causes in fact to warrant it. The lack of power in the courts is not because the Governor is above the law, nor because he is not amenable to judicial processes in order to test the legality of his acts. The lack of power in the courts to set aside the Governor's action in a suspension case is due entirely to the fact that the Constitution itself has set up its own special court to try the matter, namely, the State Senate. All that the courts can do in any case of this kind is simply to determine whether or not the Governor, on the face of his executive order, has "stated a case" sufficient to be considered by the Senate under Section 15 of Article IV of the Constitution of this State. Where the Governor has on the face of his executive order of suspension sufficiently "stated a case" to go to the State Senate for its consideration, if the Governor elects to base thereon a recommendation for permanent removal of the officer, the past holding of this Court has been that the ordinary processes of the courts are powerless to reach and interfere with the right of an appointed successor to the suspended officer to fill by the Governor's appointment the office during the interim. I, therefore, concur in the opinion and in the result as stated by Mr. Justice TERRELL. *Page 136